ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with William Backman (Reg. No. 32,397) (248-344-4422).
Applicant has authorized the cancellation of claim 2 and its inclusion into claim 1.			
The applications claims 1 and 2 have been amended as follows: 

1. (Currently Amended) An electromagnetic fuel injection valve, comprising: 
	a valve housing that has a valve seat in one end part thereof, 
	a fixed core that is connected to another end of the valve housing and is formed with a hollow part defining a fuel flow path therein, 
	a coil that is disposed on an outer periphery of the fixed core, 
	a valve body that is formed by having a rod connected to a valve part that operates in cooperation with the valve seat, 
	a movable core that is slidably fitted on to the rod while having a fixed-core-contacting face opposing an attracting face of the fixed core, 
	a valve-open side stopper that is fixed to the rod and that, by abutting against the movable core that is attracted to the attracting face when the coil is energized, causes the valve body to undergo a valve-opening operation, 
	a valve-closed side stopper that is fixed to the rod further on the valve seat side than the valve-open side stopper, a valve spring that urges the valve body in a valve-closing direction, and
	an auxiliary spring that exhibits a spring force that urges the movable core to move away from the valve-open side stopper and abut against the valve-closed side stopper when the coil is unenergized, 
	wherein the valve-open side stopper comprises 
		a flange portion against which the auxiliary spring abuts and which is inserted into the hollow part of the fixed core, and 
		a cylindrical shaft portion projecting from the flange portion toward the movable core side, wherein the auxiliary spring is arranged to surround the cylindrical shaft portion, 
	wherein the hollow part of the fixed core has an open end part which is substantially flush with the attracting face of the fixed core, 
	wherein a first curved face part is protruded from the attracting face of the fixed core at a position intermediate between the open end part of the hollow part and a radially outer portion of the attracting face, the first curved face part having an arcuate cross-section and being capable of abutting against the movable core upon energization of the coil, 
	wherein a second curved face part is provided in an outer peripheral part of an end surface of the shaft portion of the valve-open side stopper, the second curved face part having an arcuate cross-section and being capable of abutting against the movable core[[.]], and
	wherein: the movable core has a taper face at a first surface thereof opposing the fixed core, the taper face having a diameter thereof increased in going away from the fixed core, the taper face being capable of abutting against the first curved face part, and a second surface of the movable core, opposing an end face of the shaft portion of the valve- open side stopper, is formed as a flat face orthogonal to an axis of the rod.
2. (Cancelled)
Allowable subject matter
Claim 1 is allowed. Claim 2 has been cancelled. 
Please see renumbered claims for correct claim numbering.
The following is an examiners statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the movable core has a taper face at a first surface thereof opposing the fixed core, the taper face having a diameter thereof increased in going away from the fixed core, the taper face being capable of abutting against the first curved face part and a noted second surface of the moveable core opposing the end face of the shaft portion of the valve-open side stopper is formed as a flat face orthogonal to an axis of the rod (as the noted limitations further define the fuel injector parts claimed), applicants arguments with regards to the prior art in view of the noted limitations/amendments were found persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752